Title: Richard M. Johnson to James Madison, 13 May 1828
From: Johnson, Richard M.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Senate Chamber
                                
                                13 May 1828
                            
                        
                         
                        I have red, your favour of the 9th. & have already handed to Mr Emmons the 5$ you were so kind as to
                            Send him
                        I was very reluctant that he should trouble you as he did as I fear you are often interrupted in that way.
                            But the peculiar merits of the author who now lives in 2 miles of me in Keny. induced me to permit Mr Emmons to use my
                            name in his Communication to you. It is the fondest wish of my heart to visit you & see you once more & in
                            retirement—your happiness & fame are dear to me. your friend
                        
                        
                            
                                Rh: M: Johnson
                            
                        
                    